Case 1:21-cv-01089-STA-jay Document 21 Filed 08/19/21 Page 1 of 7                        PageID 113




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION
______________________________________________________________________________

ADAM JOYNER,                                           )
                                                       )
       Plaintiff,                                      )
                                                       )
v.                                                     )       No. 1:21-cv-01089-STA-jay
                                                       )
THOMAS J. VILSACK, in his official                     )
capacity as Secretary of Agriculture,                  )
                                                       )
       Defendant.                                      )

______________________________________________________________________________

             ORDER GRANTING DEFENDANTS’ MOTION TO STAY
______________________________________________________________________________


       Before the Court is Defendants’ Motion to Stay Proceedings Pending Resolution of Related

Class Action filed on July 16, 2021. (ECF No. 12.) Defendants seek to stay proceedings in this

case in light of the certification of classes in the Northern District of Texas that, Defendants argue,

include the Plaintiff in this case. Plaintiff has responded in opposition. (ECF No. 14.) Also before

the Court is Defendants’ Reply to Plaintiff’s Response. (ECF No. 18.) For the following reasons,

Defendants’ Motion is GRANTED.

                                             BACKGROUND

       Plaintiff is a self-described non-minority “small farmer” specializing in growing corn and

beans, who lives and works in Gibson, County, Tennessee, which is located in the Western District

of Tennessee. On June 15, 2021, Plaintiff filed the Complaint in this case, alleging that the U.S.

Department of Agriculture’s (“USDA”) implementation of Section 1005 of the American Rescue

Plan Act of 2021 (“ARPA”) is violative of the Fifth Amendment’s Equal Protection Clause under




                                                  1
Case 1:21-cv-01089-STA-jay Document 21 Filed 08/19/21 Page 2 of 7                       PageID 114




the United States Constitution. Section 1005 of ARPA, the Farm Loan Assistance Program for

Socially Disadvantaged Farmers and Ranchers, appropriates funds to “provide a payment in an

amount up to 120 percent of outstanding indebtedness” of USDA farm loans held by “socially

disadvantaged” famers or ranchers. Pub. L. No. 117-2, § 1005 (2021). The USDA interprets the

phrase “socially disadvantaged” to mean the racial classifications of “Black, American

Indian/Alaskan Native, Hispanic, or Asian, or Hawaiian/Pacific Islander.” See American Rescue

Plan Debt Payments FAQ, Question 1, https://www.farmers.gov/americanrescueplan/arp-faq.

Because Plaintiff does not fall under the definition of a “socially disadvantaged” farmer based on

his race, he is ineligible for debt relief under Section 1005, notwithstanding his substantial

outstanding farm debt. Challenges to Section 1005 are pending in several courts across the

country. In a distinct case also challenging the constitutionality of ARPA’s Section 1005, Holman

v. Vilsack, 1:21-cv-1085, this Court has granted a request for a preliminary injunction and imposed

a nationwide injunction on the disbursement of Section 1005 funds pending a resolution in the

case.

        In their Motion to Stay, Defendants indicate that a related class action, Miller v. Vilsack,

4:21-cv-595, is pending in the Northern District of Texas. The court in that case has certified a

class under Federal Rule of Civil Procedure 23(b)(2) and also enjoined Defendants from

administering Section 1005’s loan program. Defendants argue that the instant case should be

stayed pending the resolution of the Miller case because Plaintiff is a mandatory member of the

class certified in Miller and Defendant will be bound by any relief granted to the class with respect

to Plaintiff should the class prevail on their equal protection claim. Therefore, because the claims

being litigated in this case and in Miller are identical and are dispositive for this case, Defendants

argue that a stay is necessary to preserve judicial resources and prevent duplicative litigation.




                                                  2
Case 1:21-cv-01089-STA-jay Document 21 Filed 08/19/21 Page 3 of 7                         PageID 115




Plaintiff opposes a stay, arguing that Plaintiff would be prejudiced by submitting to the result in a

case over which he can exercise no control over the legal strategies employed.                 Plaintiff

additionally argues that he will be substantially burdened by having to wait for the resolution of

the Texas class action and that the Miller litigation is not duplicative in that the Miller plaintiffs

request relief that is contrary to that in Plaintiff’s Complaint.

                                        STANDARD OF REVIEW

        “A district court’s power to stay proceedings is incidental to the power inherent in every

court to control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). However,

“it is also clear that a court must tread carefully in granting a stay of proceedings, since a party has

a right to a determination of its rights and liabilities without undue delay.” Ohio Envtl. Council v.

U.S. Dist. Court, S. Dist. of Ohio, E. Div., 565 F.2d 393, 396 (6th Cir. 1977). When determining

whether to grant a stay, courts may consider multiple factors. The most important consideration

is the balance of hardships; the moving party has the burden of proving that the non-moving party

will not be injured by a stay. Int'l Bhd. of Elec. Workers, Loc. Union No. 2020, AFL-CIO v. AT&T

Network Sys. (Columbia Works), 879 F.2d 864 (6th Cir. 1989) (Table) (quoting Landis, 299 U.S.

248, 255.) Also relevant is whether granting a stay will further the interest of judicial efficiency,

particularly whether a “separate suit in another jurisdiction involves the same issues and parties

and is likely to consider adequately all interests before the court considering a stay.” Id. “[T]he

burden is on the party seeking the stay to show that there is pressing need for delay, and that neither

the other party nor the public will suffer harm from entry of the order.” Ohio Envtl. Council, 565

F.2d 393, 396.




                                                   3
Case 1:21-cv-01089-STA-jay Document 21 Filed 08/19/21 Page 4 of 7                                     PageID 116




                                                       ANALYSIS

         In considering the balance of hardships, the Court finds that Defendants have met their

burden of showing that neither the Plaintiff nor the public will suffer harm from the proposed stay.

Plaintiff argues that he was not consulted on the approach in the Texas case and that he will be

prejudiced by potentially being inadequately represented by the plaintiffs’ attorneys in Miller.

Further, Plaintiff asserts that he “owes hundreds of thousands of dollars in federal loans – for which

more payments are due, and more and more interest is charged as time goes on” – therefore, asking

him to wait in uncertainty for a resolution in the Miller case will be extremely burdensome for

him. These arguments are unavailing considering, first, that this Court and others have imposed

a preliminary injunction to preserve the status quo for Plaintiff and, second, because Plaintiff

would be bound by the decision in Miller, regardless of the result in the instant case.

         The Court notes that it has issued a preliminary injunction enjoining the distribution of

Section 1005 funds in Holman v. Vilsack 1, which was filed in this Court prior to the instant case

and is litigating an identical issue. That case is further along than the instant case, a Scheduling

Conference having been set for September 2, 2021. Therefore, even in the absence of the Miller

case, Plaintiff’s status with regard to Section 1005 litigation will be preserved pending the

resolution of another case, Holman. Further, as Plaintiff notes in his Response, Plaintiff is not

requesting that the definition of “socially disadvantaged farmer” be extended to encompass him.

Rather, in his “Prayer for Relief” Plaintiff requests that the Court enjoin Defendants from

implementing Section 1005 on the basis of race. Even if Plaintiff had requested that the Court

fashion a “non-discriminatory” basis for implementing Section 1005, which it did not, the Court

would not be inclined to re-write an act of Congress. Thus, Plaintiff would still owe hundreds of


1
 Holman is distinguishable from the present action because Plaintiff in that case raised an additional claim
concerning the meaning of “debt forgiveness,” which is not raised in Miller or the instant case.


                                                          4
Case 1:21-cv-01089-STA-jay Document 21 Filed 08/19/21 Page 5 of 7                           PageID 117




thousands of interest-accumulating USDA loans should the case be resolved in his favor according

to the relief he requested, undercutting Plaintiff’s argument that he is burdened by the time

necessary to resolve this case because of financial uncertainty. Additionally, while the Court

appreciates that Plaintiff has an interest in controlling the pace of the litigation and the legal

theories employed, that ability would be curtailed to some extent in this Court notwithstanding the

Texas class action because of the ongoing litigation in Holman. Also, the Court credits the Miller

court’s finding that counsel for that class action “will adequately represent the interests of class

members similarly situated in zealously pursuing the requested relief.” (ECF No. 12-1 at 12.)

Plaintiff would also not be voiceless as a class member in Miller, as Defendants state, mechanisms

such as intervention are available to him should he wish to raise any concerns in the Texas

litigation. The fact that this case is still in a very early stage, especially relative to Miller, the sole

upcoming deadline being Defendants’ August 30 deadline to respond to Plaintiff’s Complaint, also

mitigates in favor of finding that Plaintiff would not be greatly prejudiced by a stay. On balance

therefore, Plaintiff will be minimally prejudiced by a stay whereas Defendants will be significantly

prejudiced by having to litigate identical cases in two different courts.

        Not only will Defendants be prejudiced by litigating identical claims in two separate courts,

but the judicial system itself will be harmed by the inefficiencies arising from such. Plaintiff

disagrees, arguing that a stay would not serve the interests of judicial economy because the Miller

litigation is not duplicative of the present action. Plaintiff incorrectly states that the class action in

Miller requests that the court extend the definition of “socially disadvantaged” to encompass white

ethnic groups that have suffered past prejudice and discrimination. This ignores the language of

the Miller court’s certification order which clearly establishes classes only as to the challenge to

the validity of Section 1005 on Equal Protection grounds, excluding all other claims, among them




                                                    5
Case 1:21-cv-01089-STA-jay Document 21 Filed 08/19/21 Page 6 of 7                         PageID 118




the request to extend the definition of “socially disadvantaged.” (ECF No. 12-1 at 6) Plaintiff does

not dispute that he is a member of the classes which include “all farmers and ranchers in the United

States who are encountering, or who will encounter, racial discrimination from the United States

Department of Agriculture on account of section 1005 of the American Rescue Plan Act” and “all

farmers and ranchers in the United States who are currently excluded from the definition of

‘socially disadvantaged farmer or rancher,’ as defined in 7 U.S.C. § 2279(a)(5)–(6)5 and as

interpreted by the Department of Agriculture.” (ECF No. 12-1 at 5-6.) Plaintiff also allows that

the Miller litigation was the first-filed case and under the first-filed rule, when two federal courts

have concurrent jurisdiction, the first court in which jurisdiction attaches has priority over the case.

See Zide Sport Shop of Ohio, Inc. v. Ed Tobergte Assocs., Inc., No. 00–3183, 2001 WL 897452,

*3 (6th Cir. July 31, 2001) (“The first-to-file rule is a well-established doctrine that encourages

comity among federal courts of equal rank.”) Most compellingly, Plaintiff is bound by the class

certification in Miller, which was certified under Rule 23(b)(2). The Supreme Court has instructed

that classes certified under Rule 23(b)(2) are mandatory, providing “no opportunity” for class

members to opt out and not even requiring district courts to afford class members notice of the

certification. Wal-Mart Stores, Inc., v. Dukes, 564 U.S. 338, 361-62 (2011). Accordingly, Plaintiff

will not be deprived of “his day in court” as he asserts, because he is a member of a mandatory

class action litigating the same claim he brings in this Court. Given Plaintiff’s inability to opt out

of the Miller class action, the identical nature of the class action claim, and the fact that Miller was

filed first and is substantially more developed than this case, it is an inefficient use of judicial

resources to continue litigation in this Court while the Miller case is ongoing. Judicial efficiency

mitigates in favor of a stay pending resolution of Miller.




                                                   6
Case 1:21-cv-01089-STA-jay Document 21 Filed 08/19/21 Page 7 of 7                        PageID 119




                                         CONCLUSION

       For the foregoing reasons, the Court finds that Defendants have met their burden to warrant

a stay in this case pending the resolution of the class challenge to the validity of Section 1005 in

Miller v. Vilsack, 4:21-cv-595. Accordingly, Defendants’ Motion to Stay Proceedings Pending

Resolution of Related Class Action (ECF No. 12) is GRANTED. Plaintiff may move to lift the

stay for good cause should Plaintiff seek and be permitted to opt-out of the classes in Miller or if

the Miller court takes action to decertify the classes of which Plaintiff is a member.

       IT IS SO ORDERED.

                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: August 19, 2021.




                                                 7
